Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-8 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 12/10/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 9-13 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
	

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ELMIEH (US-20160120040-A1), hereinafter referred to as ELMIEH.
Regarding Claim 9, ELMIEH teaches a method for curing moldable material (Paragraph(s) 0075 and Figure(s) 1), comprising:
	-	 providing a mold comprising internal mold surfaces forming a mold cavity (Paragraph(s) 0042, 0044, and Figure(s) 1),
	-	 adding moldable material to the mold cavity (Paragraph(s) 0042, and Figure(s) 1);
	-	 placing a liquid against surfaces of the mold outside the mold cavity (Figure(s) 1 and Paragraph(s) 0006); and 
	-	heating the liquid with an energy source so as to cause heat from the liquid to convectively transfer to the moldable material in the mold cavity (Paragraph(s) 0091),
	-	 wherein the mold is formed by 3D printing processes (Paragraph(s) 0042, 0044, and Figure(s) 1).

Regarding Claim 10, ELMIEH teaches the method of Claim 9,
	-	 further comprising adding a phase transition promoter to the liquid (Paragraph(s) 0049 and 0082).
 
Regarding Claim 11, ELMIEH teaches the method of Claim 9,
(Paragraph(s) 0091).
 
Regarding Claim 12, ELMIEH teaches the method of Claim 9,
	-	 further comprising determining a composition of the liquid to be placed against the surfaces of the mold based upon at least one characteristic of the moldable material (thermal constraints, Paragraph(s) 0060).
 
Regarding Claim 13, ELMIEH teaches the method of Claim 12,
	-	 wherein the at least one characteristic comprises an upper molding temperature threshold of the moldable material (Paragraph(s) 0060).

Claim(s) 9-10 and 12-13 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ZINNIEL (US-20100327479-A1), hereinafter referred to as ZINNIEL.
Regarding Claim 9, ZINNIEL teaches a method for curing moldable material, comprising (abstract):
	-	 providing a mold comprising internal mold surfaces forming a mold cavity (Figure(s) 6),
	-	 adding moldable material to the mold cavity (Figure(s) 6);
	-	 placing a liquid against surfaces of the mold outside the mold cavity (Figure(s) 6); and 
	-	heating the liquid with an energy source so as to cause heat from the liquid to convectively transfer to the moldable material in the mold cavity (Figure(s) 6, Paragraph(s) 0044),
	-	 wherein the mold is formed by 3D printing processes (Figure(s) 6 and Paragraph(s) 0057).

Regarding Claim 10, ZINNIEL teaches the method of Claim 9,
	-	 further comprising adding a phase transition promoter to the liquid (Paragraph(s) 0064).
 
Regarding Claim 12, ZINNIEL teaches the method of Claim 9,
	-	 further comprising determining a composition of the liquid to be placed against the surfaces of the mold based upon at least one characteristic of the moldable material (Paragraph(s) 0042 and abstract).
 
Regarding Claim 13, ZINNIEL teaches the method of Claim 12,
	-	 wherein the at least one characteristic comprises an upper molding temperature threshold of the moldable material (Paragraph(s) 0042 and abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743